DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgment is made of the response filed on 6/21/2021. Claims 1-20 are currently pending.  

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 6/21/2021, with respect to the rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Meehan et al. (US Patent No. 6,556,364, Meehan hereinafter) in view of Seshadrinath et al. (“Vibration Analysis Based Interturn Fault Diagnosis in Induction Machines,” included with 9/19/2019 IDS; Seshadrinath hereinafter) have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, the prior art of record, either alone or in combination, fails to teach or render obvious comparing the captured vibration behavior to a reference 
The dependent claims are likewise allowable by virtue of their dependency upon an allowable independent claim as stated above.
Meehan discloses comparing data related to a position or alignment of a first structural element to a reference (Fig. 5, col. 8, lines 49-67, col. 9, lines 1-67, control module 410 comprises a central processing unit 412 and a memory unit 414, and the CPU 412 generates an error signal based on the difference between data in a lookup table to actual data based on the position and alignment of the lens), wherein a first structural element comprises an optical component of a projection exposure apparatus (Figs. 1-5, col. 1, lines 11-14, col. 3, lines 37-50, col. 4, lines 19-67 lens 210 is part of an 
Seshadrinath discloses a method, comprising: a) exciting a first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions and capturing the vibration behavior of the excited first structural element (IV. Hardware Implementation in Laboratory, Figs. 3-4, the test rig includes an induction motor and a triaxial accelerometer mounted on the machine for recording the vibrations); b) comparing the captured vibration behavior to a reference behavior of a correctly mounted structural element and determining whether a deviation that exceeds a determined limit value has occurred (VI. Results and Discussion, machine vibration signatures under fault conditions are compared to vibrations under health conditions to determine variation, and a threshold based scheme is used for fault detection), but as persuasively argued by Applicant on page 7 of the arguments filed 6/21/2021, Seshadrinath does not teach or suggest c1) repeatedly performing a) and b), wherein during the repeated performance of a) and b), an excitation of the first structural element to vibrations with respect to axes of vibration in at least three independent spatial directions is performed that differs from the previous excitations, identifying the excited axes of vibration having a minimum and/or a maximum deviation from the reference behavior, and localizing an assembly error on the basis of the identified axes of vibration; or c2) evaluating the captured vibration behavior with respect to a plurality of fictitious axes of vibration, identifying the fictitious axis of vibration having a minimum and/or a maximum deviation from the reference behavior, and localizing an assembly error on the basis of the identified fictitious axis of vibration. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882